NUMBER 13-11-00114-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG
                                                        
             
 
IN RE REIDIE JACKSON
            
                                                         
 
On Petition for Writ
of Mandamus
                                            
                         
 
MEMORANDUM OPINION
 
Before Justices Garza,
Vela and Perkes
Memorandum Opinion Per
Curiam
 
Relator,
Reidie Jackson, has filed a petition for writ of mandamus alleging that the
Honorable Ben Hardin, presiding judge of the 23rd Judicial District Court of Matagorda
County, Texas, abused his discretion by rendering an order on January 12, 2001,
dismissing relator’s suit against the State of Texas for want of jurisdiction.
Having reviewed and fully considered
relator’s petition, this Court is of the opinion that relator has not shown himself
entitled to the relief requested and that the petition should be denied. 
Accordingly, relator’s petition for writ of mandamus is DENIED.
 
                                                                                                PER
CURIAM
 
Delivered
and filed the
3rd
day of March, 2011.